Citation Nr: 0212392	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  94-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971, to include service in the Republic of Vietnam from 
April 1970 to June 1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision by the RO that 
denied service connection for PTSD.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.

In November 1996, the Board remanded the case to the RO for 
additional development of the record.  

The Board notes (as it had in its November 1996 Remand) that, 
in the March 1994 decision, pertaining to the veteran's PTSD 
claim, the issue of whether new and material evidence had 
been submitted to reopen the claim for service connection was 
not expressly considered.  

Instead, the RO apparently found that medical evidence 
received in conjunction with the veteran's application to 
reopen his claim was new and material, and proceeded to 
adjudicate his claim on a de novo basis.  

Even if the RO determined that new and material evidence was 
presented to reopen the claim, such is not binding on the 
Board, and the Board must first decide whether evidence has 
been submitted which is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  In an introductory paragraph in the November 
1996 Remand, the Board confirmed the RO's determination that 
there was new and material evidence sufficient to reopen the 
veteran's claim.  

The Board, hereinbelow, undertakes to adjudicate that 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.  



FINDING OF FACT

In an unappealed July 1989 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; the evidence 
received since the July 1989 determination by the RO includes 
evidence which is not cumulative or redundant of evidence 
previously considered and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective on March 7, 1997.  

The current version of the regulation provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).  

In the present case, the veteran's claim of service 
connection for PTSD was previously denied by the RO in July 
1989, on the basis that there was no evidence of record of an 
identifiable stressor for the veteran's diagnosed PTSD.  The 
veteran did not perfect an appeal with regard to this 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In this case, the last final disallowance of the veteran's 
claim is the July 1989 RO decision, which denied the 
veteran's claim for service connection for PTSD.  

As such, the Board will consider evidence submitted since 
this RO determination in order to determine whether that 
evidence is new and material to reopen the veteran's claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for PTSD 
in July 1989, it had considered the veteran's service medical 
and personnel records, which indicated that he had served in 
Vietnam as a radio operator, that he had no recognized combat 
medals or citations, and that he was not treated for PTSD.  

The RO also considered a report of a VA examination that was 
conducted in March 1989, which showed a diagnosis of PTSD 
related to the veteran's reported experiences in the Republic 
of Vietnam.  

Finally, in July 1989 the RO considered that the veteran did 
not respond to its request in February 1989 for detailed 
stressors during service which precipitated his PTSD claim.  

The additional evidence received since the July 1989 RO 
decision includes a VA psychological evaluation in November 
1991 showing a diagnosis of severe, combat-related PTSD; VA 
hospital records dated in September 1992 reflecting a 
diagnosis of PTSD; testimony of the veteran given at a 
hearing in July 1996 to the effect that his unit experienced 
shelling and rocket attacks in Vietnam and engaged in combat 
on three occasions; a March 1999 response from the U.S. Armed 
Services Center for Research of Unit Records, which indicated 
that there was documentation of nine attacks on the veteran's 
military base in Vietnam during his tour there, resulting in 
three U.S. wounded in action during one particular attack in 
June 1970; and a VA outpatient record dated in August 2000 on 
which a treating psychiatrist noted the veteran's reports of 
seeing many killed and wounded in Vietnam, and diagnosed him 
with probable severe PTSD.  

The additional evidence received since the July 1989 rating 
decision is significant in that it shows that the veteran was 
hospitalized for PTSD in 1992 and was most recently diagnosed 
by his treating psychiatrist with probable PTSD in August 
2000, and that according to the veteran his PTSD was 
attributable to his Vietnam experiences.  

Furthermore, there is supporting service department 
documentation that the military base in the Republic of 
Vietnam where the veteran was stationed was attacked numerous 
times during his tour there.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's particular statements about his Vietnam 
experiences were not previously before the RO in July 1989.  

The Board finds that the evidence submitted since the July 
1989 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the July 1989 RO decision.  

The new evidence is also material in that it bears on the 
underlying issue of service connection.  That is, there is 
medical evidence of a recent diagnosis of PTSD that is 
possibly related to Vietnam stressors, which have, in part, 
been substantiated by service department records.  

Thus, the Board finds that new and material evidence has been 
submitted since the July 1989 RO decision that denied service 
connection for PTSD, and that the claim is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is granted, subject to further action as discussed 
hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for PTSD is now required.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  

However, the revisions to the regulations provide that where 
a case requires exceptionally extensive development and the 
RO has performed little or no development, the case is to be 
remanded to the RO.  

Moreover, it is noted that whether to remand a case to an RO 
or to direct the Board's Case Development Unit to undertake 
development is discretionary under C.F.R. § 19.9(a)(2).  

In the present case, the Board has determined that remand of 
this particular issue is necessary to accomplish the 
extensive development still required before it finally 
adjudicates the issue of service connection for PTSD.  

The file shows that the veteran was last examined for 
compensation purposes by the VA in August and September 1993.  

On those examinations, it was determined that an earlier 
evaluation conducted in November 1991, wherein the findings 
were consistent with a diagnosis of severe, combat-related 
PTSD, was "flawed."  

On the September 1993 VA examination, the veteran was 
diagnosed with major depression, alcohol abuse, and anxiety 
disorder (there was no diagnosis of PTSD).  

More recently, the veteran underwent VA treatment by a 
psychiatrist, who in August 2000 diagnosed him with probable 
severe PTSD.  However, that same psychiatrist later diagnosed 
him in December 2000 with dysthymic disorder and 
polysubstance abuse, not furnishing him with a diagnosis of 
PTSD.  

It is the Board's judgment that the veteran should be 
afforded a thorough PTSD examination, to ascertain whether 
there is a valid diagnosis of PTSD, under the standards of 
DSM-IV, and whether any such diagnosis is medically related 
to a verified service stressor.  38 C.F.R. § 3.304(f).  

Further, as part of the duty to assist, an effort should be 
made to verify any service stressors upon which a diagnosis 
of PTSD, if any, is made.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Moreover, it is noted that the veteran has received treatment 
for PTSD at the VA and at the Vet Center.  In a March 1993 
statement, the veteran indicated that he had been receiving 
treatment at the East Orange and Lyons VA Medical Centers 
(VAMCs).  He added that additional records could be received 
at the Vet Center.  

More recently, the claims file shows that the veteran 
received treatment at the Asheville VAMC.  The VA medical 
records are constructively in possession of VA adjudicators 
and should be obtained as they are relevant to the veteran's 
claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Additionally, any other non-VA medical treatment records 
should be secured.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

A review of the record indicates that the veteran has been in 
receipt of Social Security disability benefits for many 
years.  As part of the VA duty to assist the veteran, all 
Social Security Administration records should be obtained for 
consideration with the instant claims.  Murincsak, supra.

The Board notes from a review of the claims folder that the 
RO has attempted to contact the veteran through letters in 
order to notify him about his claim and request from him 
evidence to support his claim.  

However, much of the RO's recent correspondence to the 
veteran (at mailing addresses in Winston-Salem, Morganton, 
and Valdese -- all in North Carolina) has been returned as 
undeliverable.  

It appears that the veteran's current address may still be in 
question.  To the extent possible, the RO should make every 
effort to contact the veteran so that due process and 
evidentiary development concerns may be addressed in 
connection with this appeal.  

This claim is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran, notify him about 
the VA's notice and development 
requirements under the Veterans Claims 
Assistance Act of 2000, and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received examination or treatment for a 
psychiatric disorder since his June 1971 
release from active service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
that are not already of record.  This 
includes, but is not limited to, records 
from the VA Medical Centers in East 
Orange, Lyons, and Asheville, as well as 
the Vet Center.  

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of all medical and other records 
considered by that agency in awarding the 
veteran SSA disability benefits, as well 
as copies of all related SSA decisions.  

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to diagnose or rule out PTSD.  
The claims folder must be made available 
to and reviewed by the examiner, and the 
examination report should indicate that 
such has been accomplished.  Any diagnosis 
of PTSD should be in accordance with the 
criteria of DSM-IV.  If PTSD is diagnosed, 
the examiner must specify the stressors 
which support the diagnosis, and the 
examiner should explain why such stressors 
are deemed sufficient under DSM-IV.  

4.  If PTSD is diagnosed on VA 
examination, and if the specified 
stressors upon which the diagnosis is 
based involves the veteran's military 
service, the RO should attempt to verify 
the claimed service stressors, including 
through contact with the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  The RO should 
undertake this action only in the event 
that the claimed stressors have not 
already been verified by USASCRUR in its 
response dated March 2, 1999 to a previous 
RO request for verification.  In any 
attempt for verification of the veteran's 
alleged stressors, the RO should prepare a 
summary of the alleged stressors (which 
should include dates, place, and a 
detailed description of the alleged 
incidents) and forward the summary (along 
with copies of his service personnel 
records and any other relevant evidence) 
to the appropriate office.    

5.  Following completion of the 
foregoing, the RO should review, on the 
merits, the veteran's claim of service 
connection for PTSD.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if indicated.  

The veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



